Citation Nr: 1523653	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a stomach disorder, claimed as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from December 1986 to May 1994 and from October 2004 to October 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Columbia, South Carolina.

This matter was remanded by the Board in September 2013 and July 2014 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Giving him the benefit of the doubt, the Veteran has a stomach disorder, diagnosed as gastroesophageal reflux disease (GERD) that is etiologically related to his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection a stomach disorder, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran contends that he has a stomach disorder that is proximately due to or the result of medication, including anti-inflammatory medication, prescribed as treatment for his service-connected disabilities.

The evidence of record includes a November 2013 VA esophageal conditions Disability Benefits Questionnaire (DBQ) examination and opinion that the Veteran's GERD was less likely than not proximately due to or the result of his service-connected disabilities based in part on the rationale that he ceased taking NSAIDs in 2009.  Pursuant to the Board's July 2014 remand, the Veteran was afforded a VA intestinal conditions DBQ examination in December 2014 at which time the examiner opined that his GERD was less likely as not caused or aggravated by his service connected condition or treatment with NSAIDs.  Based on medical literature, she concluded that other conditions could increase the risk of GERD and concluded that it is less likely as not that his GERD was caused by his chronic NSAID use.

Evidence in favor of the claim includes an August 2014 VA treatment record from a treating physician which notes a diagnosis of GERD and the following notation: "NSAIDs contributing greatly."

In light of the Veteran's currently diagnosed GERD and symptomatology, post-service treatment for his service-connected disabilities which includes taking prescribed NSAIDs, and the positive and negative VA opinions of record, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for a gastroesophageal disorder on a secondary basis is warranted.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for a stomach disorder, diagnosed as GERD, secondary to service-connected disabilities, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


